DETAILED ACTION
Allowable Subject Matter
Claims 1-11, 15, 19, and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the newly added details of claim 1 including the additional base structure and the newly added claim language of claims 10 and 15 including the additional PCB and transformer structure in combination with the rest of the claim structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Alexander Talpalatski/Primary Examiner, Art Unit 2837